Citation Nr: 1704255	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  09-32 963	)	DATE
	)
	)

 On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for an acquired psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at law


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968 and from July 1970 to July 1987. 

These matters are on appeal from February 2008 and May 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By the February 2008 rating action, the RO granted service connection for PTSD; an initial 30 percent rating was assigned, effective November 30, 2006--the date VA received the Veteran's initial claim for compensation for this disability.  The Veteran appealed the initial 30 percent rating to the Board.  

By a May 2009 rating action, the RO denied entitlement to TDIU.  The Veteran appealed the RO's determination to the Board. 

In January 2013, the Board issued a decision denying the Veteran's claim for an initial rating in excess of 30 percent for PTSD.  She appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in a September 2013 Order, vacated the Board's decision and remanded for further development.  In April 2014, the Board remanded the issues to the RO for further substantive development.  

In an October 2015 decision, the Board denied the claims on appeal.  The Veteran appealed the Board's decision to the Court which, in a June 2016 Order, vacated the Board's decision and remanded for further development consistent with the parties' Joint Motion for Remand (JMR).  In the JMR, the parties argued that the Board had failed to provide an adequate statement of reasons and bases for its decision to deny an initial rating in excess of 30 percent for PTSD and denial of TDIU.  Specifically, the Board failed to address certain portions of a January 2014 opinion in support of the claims and an entire February 2014 addendum opinion provided by the same medical provider.  (See June 2016 JMR at page (pg.) 3). 


FINDINGS OF FACT

1.  VA received the Veteran's claim for service connection for PTSD on November 30, 2006. 

2.  The Veteran's PTSD more nearly approximates total occupational and social impairment.

3.  The Veteran's request for TDIU is based solely on her one service-connected disability (PTSD) which is rated at 100 percent.


CONCLUSIONS OF LAW

1.  The criteria for an initial 100 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.130, Diagnostic Code 9411 (2016).

2.  The claim of entitlement to an award of TDIU is rendered moot by the grant of an initial 100 percent schedular rating for PTSD, leaving no question of law or fact to decide regarding the TDIU issue.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 4.14, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

The Board observes that the Veteran has appealed with respect to the propriety of the assigned initial rating for the award of service connection for PTSD in connection with the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for PTSD was granted and the initial rating was assigned in the rating decision on appeal. Therefore, as the Veteran has appealed with respect to the initial rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Finally, neither the Veteran nor her attorney have raised any arguments or concerns regarding the notice provided.  Scott v. McDonald, 789 F.3d 1375, 1378-80 (Fed. Cir. 2015). 

Relevant to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records and records submitted in conjunction with a claim to the Social Security Administration (SSA).  Further, the Veteran submitted treatment records from a private facility as well as her own statements in support of her claims. 

VA examinations with respect to the initial rating issue on appeal were also obtained in February 2008, February 2010 and January 2015.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312  (2007).  As noted below, the Board finds that the VA examinations obtained in this case are more than adequate, they are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the initial rating claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion relative to the initial rating issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).   

Finally, it is noted that this appeal was remanded by the Board in April 2014 in order to obtain a new VA examination.  Specifically, the Veteran was provided a VA examination in January 2015, which the Board finds adequate for adjudication purposes.  After the required development was completed, this issue was readjudicated and the Veteran was sent a supplemental statement of the case in February 2015.  Accordingly, the Board finds that there has been substantial compliance with its April 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Merits Analysis

The Board has thoroughly reviewed all of the evidence in the Veteran's Veterans Benefits Management System (VBMS) and Virtual VA electronic records. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the initial evaluation and TDIU claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

i. Initial Rating Claim-PTSD

The Veteran seeks an initial rating in excess of 30 percent for her PTSD.  After a brief discussion of the laws and regulations governing increased and initial rating claims, as well as those specific to rating psychiatric disabilities, the Board will analyze the merits of the claim. 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4  (2016).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016). When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

In cases where the veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, such as the instant claim, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In a February 2008 rating decision, the RO granted service connection for PTSD, and assigned an initial 30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016) (addressing PTSD).  A 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

For the next-higher 50 percent rating, the evidence must show occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment or impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships.   Id.

A 70 percent rating is warranted when the evidence shows occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control (such as unprovoked irritability with periods of violence); near-continuous panic or depression affecting ability to function independently, appropriately and effectively; spatial disorientation; speech intermittently illogical, obscure, or irrelevant; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The Board notes that the newer American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5) has now been officially released, and 38 C.F.R. § 4.130 has been revised to refer to the DSM-5.  The DSM-5 does not contain information regarding GAF scores.  However, since much of the relevant evidence was obtained during the time period that the DSM-IV was in effect, the Board will still consider this information as relevant to this appeal.  Furthermore, there is no indication that the Veteran's diagnosis would be different under the DSM-5.  According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown , 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2016).

The Veteran seeks an initial disability rating in excess of 30 percent for her PTSD. She maintains that symptoms of her PTSD have caused significant social and industrial impairment in her employment; thus, a higher rating of at least 70 percent is warranted.

By the appealed February 2008 rating action, the RO granted service connection for PTSD; an initial 30 percent rating was assigned, effective November 30, 2006--the date VA received the Veteran's initial claim for compensation for this disability.
The Board finds that in resolving the Veteran all reasonable doubt in her favor, an initial 100 percent disability rating is warranted for the service-connected PTSD.  

During the appeal, the Veteran exhibited significant social impairment, primarily manifested by impulsivity, explosive anger, paranoia/distrust and impatience with and toward other individuals.  For example, while the Veteran reported being involved in a "holy union" with her fiancée of three-and-a-half years, to have been involved in her church and to have had three (3) close friends during a January 2015 VA examination, those relationships, as well as those with other individuals, were noted by the examining clinician to have been mired with violence, anger, irritability and, paranoia.  During the above VA examination, the Veteran also reported having been involved in a physical altercation with a fisherman, episodes of road rage and "fiery" relationship with her wife.  (See January 2015 VA PTSD Disability Benefits Questionnaire.  This same examination report also highlighted the Veteran's violence in her occupational history.  In this regard, the Veteran reported having had five (5) jobs in the previous five (5) years with the shortest having lasted two (2) hours and the longest having lasted seven (7) months with one position being terminated after she had challenged her supervisor to a fight.  Id. 

The Veteran's propensity towards anger and violent behavior was also echoed by a private psychologist, Dr. J. C.  In reports, issued in January and February 2014, Dr. J. C. maintained that the Veteran's impulsive willingness to resort to violent behavior without any regard for her or others' safety would suggest that she remained at-risk to commit a violent act and should be monitored.  (See February 2014 report, prepared by J. C., Ph.D.).  Dr. J. C. acknowledged the conclusions of VA examiners, such as those in February 2008 and February 2010, who attributed the Veteran's difficulties with regard to sustaining employment as having been due to her transgender issues and personality disorder, respectively.  (See February 2008 and February 2010 VA PTSD examination reports, respectively).  However, and according to Dr. J. C., it was more likely than not that the Veteran's difficulties with regard to sustaining employment were due to the interplay of her PTSD symptoms and presence of environmental cures/triggers, not her personality disorder.  Dr. J. C. further reasoned that it would seem erroneous to cite transgender concerns as an alternative explanation for the Veteran's employment difficulties when her PTSD symptomatology so closely resembled the clinical presentation of a combat veteran who had experienced psychological trauma.  (See February 2014 opinion, prepared by J. C., Ph.D.). 

Overall, Dr. J. C. opined at the close of his January and February 2014 evaluations of the Veteran that she met the VA criteria for at least a 70 percent disability rating since November 2006 for her service-connected PTSD.  Yet, these reports also disclose that Dr. J. C. found the Veteran unable to secure and follow substantially gainful employment secondary to psychological symptoms associated with her service-connected PTSD since November 2006, notably her potential for violence within the workplace, social distrust/paranoia, and increased irritability and anger.  In his January 2014 opinion, Dr. J. C. maintained that although the Veteran might be capable of obtaining employment, her demonstrated behaviors since 2006 indicated that, more likely than not, she would be unable to sustain substantially gainful employment for any significant length of time.  Dr. J. C. concluded that due to her violence potential, that she would remain unemployable for the foreseeable future unless she could secure employment in a protective environment.  (See January 2014 opinion, prepared by J. C., Ph.D., at pg. 12). 

Although the record reflects conflicting opinions as to the severity of the Veteran's PTSD symptoms, notably a January 2015 VA examiner's characterization of it as "mild," and whether they rendered her employable, the Board finds Dr. J. C.'s January and February 2014 opinions to be the most probative as they were based on a complete assessment of the Veteran's education, employment and psychiatric history and review of the record, to include VA examiners' findings and conclusions.

Thus, the Board concludes that affording the Veteran the benefit of the doubt, on balance, the record reflects that the Veteran's service-connected PTSD is 100 percent disabling for the entire appeal period.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ii. TDIU

With respect to the Veteran's request for a TDIU, the Board notes that the Veteran now has a 100 percent evaluation for her PTSD for the entire appeal period.  A TDIU rating contemplates that the schedular rating is less than total.  38 C.F.R. § 4.16(a).  Because the Board has determined that the Veteran's PTSD warrants a 100 percent evaluation, effective November 30, 2006, and because the Veteran's request for a TDIU was filed during the claim period (February 2009), the request for a TDIU is rendered moot.

The Board recognizes that it is not categorically true that assignment of a total schedular rating always renders a TDIU request moot, particularly as it relates to possible entitlement to special monthly compensation.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court held that a TDIU rating could be warranted in addition to a schedular 100 percent evaluation, where the TDIU could be granted for a disability other than the disability for which a 100 percent rating was in effect, explaining that under such circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.  Unlike the situation in Bradley, the Veteran in this case is only receiving compensation for one disability, which is the PTSD for which a 100 percent schedular rating has been assigned.  Therefore, Bradley is distinguishable from the instant case, and the award of a 100 percent schedular evaluation does indeed render the TDIU request moot.


ORDER

For the entire appeal period, from November 30, 2006, an initial evaluation of 100 percent for PTSD is granted, subject to the laws and regulations governing monetary awards.

The appeal for entitlement to a TDIU is dismissed.



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


